Appeal from an order of the Supreme Court at Special Term, entered April 14,1975 in Sullivan County, which granted defendant’s motion changing the *968place of trial of the within action. Plaintiff’s arguments are unpersuasive and the record reveals no basis upon which it could be said that Special Term abused its discretion in changing the place of trial of this matrimonial action from plaintiff’s claimed residence in Kirgs County to defendant’s residence in Sullivan County. Order affirmed, with costs. Sweeney, J. P., Kane, Koreman, Main and Larkin, JJ., concur.